Citation Nr: 1501449	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  09-47 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral shoulder disorder.

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The September 2008 rating decision denied the Veteran's claim for service connection for a bilateral shoulder disorder and his petition to reopen a claim for service connection for bilateral hearing loss.  The March 2009 rating decision continued a previously assigned 30 percent rating for PTSD.  

In July 2012, the Board reopened the Veteran's claim of entitlement to service connection for bilateral hearing loss, and remanded the above-noted claims for further development.  In May 2014, the Board, again, remanded the Veteran's claims for further development.

In an October 2014 rating decision, the RO awarded a 50 percent rating for PTSD, effective October 24, 2008, the date VA received the Veteran's claim for an increased rating.  However, inasmuch as a higher rating is available for this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest within one year of the Veteran's discharge from service.

2.  A bilateral shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service and arthritis did not manifest within one year of the Veteran's discharge from service.

3.  For the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity as a result of chronic sleep impairment, nightmares, intrusive recollections of combat, occasional visual hallucinations/dissociative experiences, survivor's guilt, hyperarousal, anger, occasional panic attacks, disturbances in motivation and mood, anxiety, depressed mood, flashbacks, suspiciousness, neglect of personal appearance and hygiene, irritability, intrusive memories, avoidance of trauma related stimuli, rigid cognitive beliefs, occasional/episodic suicidal ideation, and difficulty in establishing and maintaining effective work and social relationships, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for a bilateral shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  For the entire appeal period, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, with regard to the claims for service connection for a bilateral shoulder disorder and bilateral hearing loss, a letter dated in August 2007, sent prior to the initial unfavorable rating decision issued in October 2008, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Regarding the Veteran's claim for an increased rating for his service-connected PTSD, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  The Board finds that VA has satisfied its duty to notify under the VCAA with respect to the claim for an increased rating for the service-connected PTSD.  The Board notes that an October 2008 letter incorrectly characterized the Veteran's claim for an increased rating as one for service connection.  However, an August 2012 letter advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  The August 2012 letter also informed the Veteran of the information necessary to establish an effective date in accordance with Dingess/Hartman. 

While the August 2012 letter was issued after the initial March 2009 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the August 2012 letter was issued, the Veteran's claim for an increased rating for his service-connected PTSD was readjudicated in January 2014 and October 2014 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  He has not identified any additional, outstanding, relevant records that have not been requested or obtained.  

Relevant to his service connection claims, the Veteran was afforded VA examinations in October 2009 and September 2012 pertaining to his bilateral shoulder disorder and in August 2012 regarding his bilateral hearing loss.  In the July 2012 remand, the Board found that the October 2009 VA examination was inadequate to decide the claim as the dispositive questions as to the likelihood of the service incurrence of the Veteran's bilateral shoulder disorder were not fully addressed.  Additionally, in the May 2014 remand, the Board found that the August 2012 audiology examination report was inadequate because it did not address the possibility of delayed onset hearing loss.  The Board further found that the September 2012 bilateral shoulder examination was inadequate because the examiner did not provide sufficient rationale for his negative opinion.  

In accordance with the directives of the May 2014 remand, the Veteran underwent VA examinations so as to determine the current nature and etiology of his bilateral shoulder disorder and bilateral hearing loss in June 2014.  In this regard, the Board finds that such examination reports are adequate to decide the issues on appeal.  The opinions were predicated on a thorough review of the record, to include the Veteran's service treatment records, post-service medical records, and the Veteran's statements.  The opinions provided a complete rationale, relying on, and citing to, the records reviewed.  Moreover, the opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the service connection issues decided herein has been met.  

As relevant to the Veteran's increased rating claim, he was afforded VA examinations so as to assess the severity of his PTSD in March 2009, October 2012, and July 2014.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include an interview with the Veteran, a review of the record, and a full mental status examination, addressing the relevant rating criteria.  Moreover, the Veteran has not alleged that his PTSD has increased in severity since the July 2014 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.



In July 2012 and May 2014, the Board remanded the case for additional development.  As discussed in the preceding paragraphs, the AOJ provided adequate VCAA notice, obtained a copy of the 2005 National Academies of Science Institute of Medicine report entitled Noise and Military Service, requested that the Veteran provide authorization to obtain records from Dr. S.L. in an August 2012 letter (however, he did not respond), obtained VA treatment records, and provided thorough and adequate VA examinations addressing relevant matters on appeal.  Therefore, the Board finds that the AOJ has substantially complied with the July 2012 and May 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

	II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The record reflects that the Veteran is in receipt of the Combat Infantryman Badge.  As such, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  Applying the Federal Circuit decision in Reeves to this case, the Veteran's assertions based on his combat service establish service incurrence of a bilateral shoulder injury and hearing loss.  The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


A.  Bilateral Hearing Loss

The Veteran asserts that his current bilateral hearing loss was caused by exposure to excessive noise during active duty service.  The Veteran is competent to report his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Such noise exposure is consistent with his military occupational specialty (MOS) of "Lt Wpns Infantryman."  Moreover, the Veteran's reports of noise exposure are consistent with his combat service.  See 38 U.S.C.A. § 1154(b).  Therefore, the Board acknowledges that the Veteran was exposed to noise during service.  

The record also reflects a current diagnosis of bilateral hearing loss in accordance with 38 C.F.R. § 3.385, as demonstrated by various VA examination reports.  Thus, the remaining inquiry is whether the Veteran's bilateral hearing loss is related to his in-service noise exposure. 

The Veteran's May 1969 induction examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
--
0
LEFT
5
0
0
--
0

At the time of the Veteran's May 1971 separation examination, audiometric examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

In August 2012, the Veteran was afforded a VA audiological examination.  The examiner noted that the Veteran reported exposure to weaponry, bombs, mortars, and grenades during service.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  Her rationale was based on the fact that the entrance and separation evaluations revealed normal hearing sensitivity bilaterally.  Furthermore, thresholds upon separation did not meet the criteria for service connection for either ear.  She also noted that there was no standard threshold shift between entrance and separation evaluations.  She found that, although the Veteran was exposed to high risk noise during service, it did not result in hearing loss in either ear.  She stated that the "Institute of Medicine concluded that based on current knowledge of cochlear physiology there was no sufficient scientific basis for the existence[] of delayed-onset hearing loss."

In its May 2014 remand, the Board determined that the August 2012 examination report was inadequate because the examiner did not adequately address the 2005 National Academies of Sciences Institute of Medicine's report "Noise and Military Service."

Pursuant to the May 2014 remand, the AOJ obtained an additional VA examination in July 2014.  The examiner determined that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in military service.  The examiner's rationale was that there was no significant threshold shift noted between entrance and separation from service.  His audiometric configuration at separation was not consistent with acoustic trauma and he did not meet the criteria for service connection at separation.  The examiner stated that "[i]f hearing is normal on discharge AND there is no permanent significant threshold shift greater than normal measurement variability during military service, then there is no basis on which to conclude that a current hearing loss is causally related to military service, including noise exposure."  The examiner addressed the Institute of Medicine's 2005 report, which found that based on current knowledge of cochlear physiology, there is insufficient scientific evidence for delayed-onset of hearing loss secondary to military noise exposure.

The Board accords great probative weight to the July 2014 medical opinion as it is predicated on a complete review of the record, to include the service treatment records and post-service medical records.  Additionally, this opinion considered all of the pertinent evidence of record, to include the Institute of Medicine's 2005 report, and provided a complete rationale, relying on and citing to the records received.  Moreover, the clinician offered a clear conclusion with supporting data.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to such opinion.  There is no contrary medical opinion of record.

The Board has also considered the Veteran's assertions that his current bilateral hearing loss is related to his in-service noise exposure; however, as a lay person, he is not competent to render such a complex medical opinion.  In this regard, while the Veteran is competent to describe his current hearing difficulty as well as the nature of his in-service noise exposure, as the cause of such disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, he is not competent to render such a complex medical opinion.  Specifically, diagnosing a hearing loss disability for VA purposes involves conducting and interpreting the results of audiologic evaluations, which include audiometric and speech discrimination testing.  Moreover, determining the etiology of such disorder involves consideration of the effect noise has on the inner workings of the ear.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Finally, the Board has considered whether presumptive service connection for bilateral hearing loss is warranted.  The Board notes that the Veteran was not diagnosed with bilateral hearing loss within one year of his July 1971 separation from service.  Moreover, the first evidence of bilateral hearing loss was in November 2005, over 34 years after his separation from service.  The Board has also considered whether presumptive service connection for such disorder based on continuity of symptomatology is warranted.  See Walker, supra.  However, in this case, the Veteran has not asserted that he has had hearing problems since service.  Thus, the Board finds that presumptive service connection for bilateral hearing loss, to include on the basis of continuity of symptomatology, is not warranted.

Consequently, based on the foregoing, the Board finds that bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest within one year of the Veteran's discharge from service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Bilateral Shoulder Disorder

The Veteran contends that he suffers from a bilateral shoulder disorder as a result of an injury while on active duty in Vietnam.  Specifically, he claims that a mortar shell went off near him and that he was thrown and received blunt trauma to the shoulders.  

Service treatment records (STRs) are negative for any complaints, treatment, or diagnoses referable to a bilateral shoulder injury as a result of a mortar shell blast.  However, as indicated previously, the Veteran's allegation of a bilateral shoulder injury during combat consistent with the circumstances, conditions, or hardships of such service.  Therefore, the Veteran's assertions based on his combat service establish service incurrence of a bilateral shoulder injury.  The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).

As such, the Veteran was afforded a VA examination in October 2009 so as to determine the etiology of his bilateral shoulder disorder.  At such time, he reported that he injured his shoulders during a mortar blast while on active duty in Vietnam.  The examiner noted that he reviewed the record and concluded that "the review of the active-duty and VA records do not indicate that any of the above problems are a direct result of conditions which occurred while this gentleman was on active duty.  The only thing we have is a statement from him that his shoulders and neck were injured by a mortar blast in Vietnam..."

In its July 2012 remand, the Board determined that the October 2009 examination report contained an inadequate rationale as to why the Veteran's current bilateral shoulder disorder was not related to service.

Pursuant to the July 2012 remand, the AOJ obtained an additional VA examination in September 2012.  The examiner indicated that the Veteran had a current diagnosis of a bilateral shoulder sprain.  The Veteran reported that in May 1970, during active duty, he received physical therapy to relax muscles in his shoulder and neck.  He reported that he was told that he possibly had thoracic outlet syndrome.  The examiner noted that imaging studies did not reveal degenerative or traumatic arthritis of the shoulders.  The examiner opined that it was less likely than not that the Veteran's bilateral shoulder disorder was incurred in or caused by the claimed in-service injury.  The examiner's rationale was:

This Veteran was able to meet the physical standards of work as a fireman for 30 years after the injury he implicates in his neck and back condition.  There is no evidence that he routinely sought care for the injuries he described at the time of the injury or within 30 years after the injury.

In its May 2014 remand, the Board determined that the September 2012 examination report was inadequate because no rationale was provided that specifically pertained to the Veteran's bilateral shoulder disorder.

Pursuant to the May 2014 remand, the AOJ obtained an additional VA examination in June 2014.  The Veteran reported that he initially injured his shoulders in April 1970 during a mortar explosion.  He reported that his neck and shoulders were further injured while in Vietnam as a result of carrying extra ammunition and gear.  The examiner indicated that the Veteran did not have degenerative or traumatic arthritis.  The examiner opined that the Veteran's current claimed bilateral shoulder disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Her rationale was that the separation examination in 1971 did not reveal and shoulder complaints or conditions.  She noted that the Veteran was able to meet the physical standards of working as a fireman for 27 years.  He did have a rotator cuff repair in 2002, but this was well after his military service and during a prolonged period of working as a fireman.

The Board accords great probative weight to the June 2014 medical opinion as it is predicated on a complete review of the record, to include the service treatment records and post-service medical records.  Additionally, this opinion considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records received.  Moreover, the clinician offered a clear conclusion with supporting data.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to such opinion.  There is no contrary medical opinion of record.

The Board has also considered the Veteran's assertions that his bilateral shoulder disorder is related to service; however, as a lay person, he is not competent to render such a complex medical opinion.  In this regard, while the Veteran is competent to describe in-service problems as well as pertinent symptomatology since service, he is not competent to directly link such current disability to service as the cause of such disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, such requires knowledge of the impact of trauma on the shoulder joint.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's opinion is nonprobative evidence.  See Davidson, supra, Jandreau, supra; see also Woehlaert, supra.

Moreover, the Board finds that the Veteran's statements that his bilateral shoulder disorder began in service and continued to the present time are not credible as they conflict with his own statements to medical providers.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  In this regard, private treatment records reflect that the Veteran has consistently reported that he injured his shoulders in 1994 in the course of his duties as a firefighter.  For example, treatment records dated in January 2002 show that the Veteran reported an eight year history of shoulder pain after performing heavy labor activities as a firefighter.  A December 2003 treatment report by Dr. A.J. indicates that the onset of the Veteran's symptoms was in 1994.  In January 2004, the Veteran reported on a pain clinic intake form that his shoulder pain started in 1994 after debris from a building fire fell and struck him on the top of the head and shoulders.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Therefore, the Veteran's statements that his bilateral shoulder disorder had its onset during service are not credible.

The Board also notes that the Veteran has not been diagnosed with a disease recognized as chronic under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.  

Consequently, based on the foregoing, the Board finds a bilateral shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral shoulder disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

III.  Increased Rating Claim

The Veteran is service-connected for PTSD, which is currently evaluated as 50 percent disabling.  He filed a claim for an increased rating for PTSD in October 2008.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18 ; 38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

Under the General Rating Formula, a 50 percent disability rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the DSM-IV, GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  There is no question that the GAF score and interpretations of the score are important considerations in evaluating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Following a review of the relevant evidence of record, which includes VA examination reports, the Veteran's own statements and his representative's statements, the Board concludes that the Veteran is not entitled to a rating in excess of 50 percent for PTSD.  In this regard, the Board finds that the Veteran's PTSD has been productive of symptomatology resulting in occupational and social impairment with reduced reliability and productivity, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

In this regard, the Veteran was afforded a PTSD examination in March 2009.  The Veteran's current psychiatric symptoms included poor sleep (nightly), nightmares (nightly), intrusive recollections of combat (daily), visual hallucinations of dead men from his company (daily), and survivor's guilt (daily).  His poor sleep was of moderate severity, and his nightmares, intrusive recollections, hallucinations, and survivor's guilt were of mild severity.  The examiner noted that the Veteran gets along with his wife and has a close relationship with his son and daughter.  His PTSD symptoms occasionally interfered with his marital relationship.  The examiner stated that the Veteran has no problems with social relationships but the Veteran reported that he has no relationships outside his family.  The Veteran had no history of suicide attempts.  The Veteran's PTSD symptoms included poor sleep, hyperarousal, anger, intolerance of injustice by others, nightmares, and difficulty with authority figures.  The examiner stated that the Veteran did not have impairment of thought processes or communication.  He had daily visual hallucinations of dead colleagues, but retained complete insight and reality testing.  The Veteran reported that this phenomenon occurred through his 27 year firefighting career and it did not impair job performance.  The Veteran did not display any inappropriate behavior.  He had no suicidal or homicidal thoughts.  He was able to maintain minimal personal hygiene and other basic activities of daily living.  He was oriented to person, place, and time.  He had no memory loss or impairment.  He had no obsessive or ritualistic behaviors that interfere with routine activities.  His speech was not irrelevant, illogical, or obscure.  The examiner noted that the Veteran had panic attacks of moderate severity, which occurred once every few years.  However, the panic attacks had no effect on independent functioning.  The Veteran had a depressed mood of moderate severity in the past, but at the time of the examination he was not currently depressed.  The examiner noted when the Veteran was depressed he became isolated, but he was able to work even when depressed.  The Veteran had daily anxiety, but he denied any interference with daily activities.  The Veteran did not have impaired impulse control.  He reported chronic poor sleep which contributed to mild fatigue.  The Veteran did not contend that his current unemployment was due to the effects of his PTSD.  The examiner concluded that the Veteran's had PTSD signs and symptoms that were transient or mild, which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress.  He assigned a GAF score of 70.  

In his October 2009 notice of disagreement, the Veteran stated that he has panic attacks, flashbacks, anxiety, and trouble sleeping.  He stated that he gets so depressed that he does not want to be around people.  He reported that he lacks motivation and does not like going out in crowds or being around a lot of people.

In his March 2010 substantive appeal, the Veteran stated that he is constantly depressed and has panic attacks two to three times per week.  He reported that he has problems sleeping due to nightmares of Vietnam experiences and has short and long term memory problems.  He stated that he does not have friends outside of his family and he does not like going out in crowds due to anxiety and panic attacks.

The Veteran was afforded a VA PTSD examination in October 2012.  The examiner noted that PTSD was the Veteran's only diagnosed Axis I disorder.  The Veteran reported that he has two children and five grandchildren and that he gets along with his children better than he did in the past.  He reported that he has two friends.  The Veteran last worked in 2000 as a firefighter and retired due to physical limitations.  The examiner noted that the Veteran's PTSD symptoms included depressed mood, anxiety, chronic sleep impairment, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Mental status examination revealed that the Veteran's mood was euthymic, his affect was congruent, and there were no speech limitations.  The Veteran's judgment and insight were fair, and he had no psychotic symptoms.  His behavior was appropriate and no unusual mannerisms were noted.  The Veteran was neatly dressed.  The examiner assigned a GAF score of 61.  He concluded that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms are controlled by medication.

The Veteran was afforded another VA examination in July 2014.  In addition to PTSD, the examiner noted that the Veteran had a diagnosis of major depressive disorder, but it was not possible to differentiate what symptoms were attributable to each diagnosis.  The Veteran reported that he had been married since 1969 and that his relationship was "ok."  He stated that he had some friends in the area.  He retired in 2000 because of physical issues and that he did not have any problems getting along with people during his employment.  The Veteran reported that he had been depressed and that he was experiencing problems with motivation.  He did not avoid movies or television shows based on triggers, but loud noises sometimes trigger traumatic memories.  He experienced occasional dissociative experiences in which he sees two service members who were killed.  He stated that he is irritable at least once a month and had nightmares "about throwing grenades and running ammo."  The Veteran reported that he was feeling suicidal after he had neck surgery in response to increased pain.  However, the examiner noted that there was no immediate suicidal or homicidal ideation.  The examiner noted that the Veteran's PTSD symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and neglect of personal appearance and hygiene.  The Veteran's speech was of average rate, tone, and prosody, and no auditory or visual hallucinations were indicated.  The examiner assigned a GAF score of 59 based on symptoms of resentment/irritability, hypervigilance, increased arousal, sleep issues, triggered intrusive memories, avoidance of trauma related stimuli, occasional dissociative experiences, and rigid cognitive beliefs.  The examiner concluded that the Veteran's PTSD was manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms are controlled by medication.  She further explained:

[The Veteran's] symptoms interfere with his maintenance of interpersonal relationships with family and friends, and keep him isolated except for when he babysits and spends time with his grandchildren.  He has also cut off some family relationships, and his relationship with his wife and children are strained at times due to these symptoms.  His PTSD symptoms did not seem to affect his prior work activities by his report, and they likely would not currently affect his work if he had a job.

Based on the foregoing, the Board finds that a rating in excess of 50 percent for the Veteran's PTSD is not warranted.  Specifically, for the entire appeal period, such disability is manifested by occupational and social impairment with reduced reliability and productivity as a result of chronic sleep impairment, nightmares, intrusive recollections of combat, occasional visual hallucinations/dissociative experiences, survivor's guilt, hyperarousal, anger, occasional panic attacks, disturbances in motivation and mood, anxiety, depressed mood, flashbacks, suspiciousness, neglect of personal appearance and hygiene, irritability, intrusive memories, avoidance of trauma related stimuli, rigid cognitive beliefs, occasional/episodic suicidal ideation, and difficulty in establishing and maintaining effective work and social relationships, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Based on the evidence of record, the Board finds that the Veteran's PTSD does not result in occupational and social impairment with deficiencies in most areas.  First, the Board notes that the March 2009, October 2012, and July 2014 examiners indicated that the Veteran's PTSD symptomatology did not result in such impairment and specifically stated that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms are controlled by medication.  The Board notes that such symptomatology is indicative of a 10 percent rating under the General Rating Formula for Mental Disorders.  

With respect to the symptoms noted to be indicative of a 70 percent rating, the Board notes that the July 2014 examiner indicated that the Veteran was feeling suicidal after he had neck surgery.  However, at the time of the examination, the Veteran denied suicidal and homicidal ideation.  Further, the Veteran denied suicidal and homicidal thoughts at his March 2009 examination.  Therefore, at most, the Veteran has occasional or episodic suicidal ideation, and there is no indication that such symptom has an effect on his occupational and social impairment.

There is no evidence that the Veteran has obsessional rituals which interfere with routine activities.  Specifically none were noted at the time of his March 2009, October 2012, and July 2014 examinations, and the Veteran has not contended that he has obsessional rituals.  At no time has the Veteran's speech been described as intermittently illogical, obscure, or irrelevant.  The March 2009 examiner specifically found that the Veteran's speech was not illogical, obscure, or irrelevant.  Likewise, the October 2012 examiner found that the Veteran had no speech limitations.

There is also no evidence of near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  In this regard, the March 2009 examiner found that the Veteran had panic attacks of moderate severity, which occurred once every few years, but such panic attacks had no effect on independent functioning.  The Board notes that the Veteran reported in his March 2010 substantive appeal that he is constantly depressed and has panic attacks two to three times per week.  However, no such panic attacks were reported at the October 2012 and July 2014 examinations.  Moreover, the Veteran's reported periods of panic and depression do not rise to the level of near-continuous, as he reported that such panic attacks occurred two to three times per week, and panic attacks and depression have not been shown to affect his ability to function independently, appropriately, and effectively.

Additionally, there is no evidence that the Veteran suffers from impaired impulse control.  The March 2009 examiner specifically found that the Veteran did not have impaired impulse control. The Veteran has never been noted to have spatial disorientation.  In this regard, the Veteran has been found to be consistently alert and oriented during the course of the appeal.  

The evidence fails to demonstrate that the Veteran neglects his personal appearance and hygiene.  In this regard, while the July 2014 VA examiner noted the Veteran had neglect of personal appearance and hygiene, but offered no explanation as to such finding.  Furthermore, the March 2009 examiner found that he was able to maintain minimal personal hygiene and other basic activities of daily living.  Additionally, the Veteran was described as "neatly dressed" at his October 2012 examination.  Moreover, as will be discussed below, to the extent that the Veteran neglects his personal appearance and hygiene, such does not result in social and occupational impairment with deficiencies in most areas. 

Pertinent to whether the Veteran has difficulty in adapting to stressful circumstances (including work or a work like setting), the July 2014 examiner indicated that the Veteran had no problems at work when he was employed.  Thus, there is no evidence that the Veteran had difficulty in adapting to stressful circumstances (including work or a work like setting).  Regarding the Veteran's ability to establish and maintain effective relationships, the Board notes that the Veteran reported that he has a couple of friends and is socially isolated.  However, he has maintained his marriage and his relationships with his children and grandchildren during the course of this appeal.  Although the Veteran has shown some difficulty in establishing and maintaining relationships, such is contemplated in his 50 percent rating.  Moreover, as indicated previously, the VA examiners have determined that the Veteran's PTSD symptomatology, to include those symptoms not enumerated in the rating criteria, result in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms are controlled by medication.  The examiners have considered the Veteran's totality of symptomatology and do not find that such results in occupational and social impairment with deficiencies in most areas.

The Board also notes that the March 2009 examiner indicated that the Veteran had daily visual hallucinations of dead service members.  Although visual hallucinations are contemplated under a 100 percent rating, the Board notes that the March 2009 examiner found that the Veteran reported experiencing such hallucinations through his 27 year firefighting career and it did not impair job performance and that such symptom was of mild severity.  Additionally, the July 2014 examiner characterized this symptom as an "occasional dissociative experience" and noted that the Veteran did not have visual or auditory hallucinations.  The Board thus finds that there is no indication that such symptom has an effect on his occupational and social impairment.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

The Board has also considered the Veteran's GAF scores assigned during the course of the appeal.  In this regard, the March 2009 examiner assigned a score of 70.  The October 2012 examiner assigned a score of 61, and the July 2014 examiner assigned a score of 59.  GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Veteran's assigned GAF scores indicate mild to moderate symptoms, which is reflected in a 50 percent disability rating.

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this regard, there has been no evidence any of the above-listed symptoms, except for hallucinations.  As noted above, the Veteran has reported experiencing visual hallucinations.  However, the March 2009 examiner found that the Veteran's hallucinations were mild and did not affect his ability to work.  Thus, the Board finds that the Veteran's symptoms do not result in total occupational and social impairment.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive. Vazquez-Claudio, supra. The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran. As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.   Furthermore, while the Veteran asserted that he is unable to maintain gainful employment because of his PTSD, the record reflects, as discussed previously, that such disability does not result in total occupational impairment.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing a rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the evidence reflects that the Veteran is currently retired due to physical impairments.  See July 2014 VA Examination Report.  He has not alleged that he is unemployable due to his service-connected PTSD.  Moreover, the July 2014 VA examiner found that such disability would likely have no occupational effects.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 50 percent for PTSD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a bilateral shoulder disorder is denied.

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


